ALLOWANCE


Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
Examiner discussed pending double patenting rejection over US Patent 10,948,717 with Gregory R. Grace (Reg. No. 59,733) per a telephonic interview held on 12-13-2021. An agreement was reached. A terminal disclaimer was filed and approved on 12-13-2021, thus overcoming the double patenting rejection. Therefore, the double patenting rejection has been withdrawn.


Closest/Related Prior Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

	Sen (US 2016/0187949) discloses remote communications between two computing devices (i.e. 201/202 & 210/211 in Fig.2), each having a display, in the field of power management. One computing device 201/202 may further query power levels of one or more systems (i.e. display screen) in the other computing device 210/211. See para[0025-0027, 0034 & 0042] and Figures 1-6.

	Lathrop (US 2013/0155126) discloses remote communications between two computing devices (i.e. 200 & 250), each having a display, in the field of power management. One computing device may further utilize a query operations associated with a display/video interface and powering on/off messages with the other computing device, see para[0058] and Figures 2-6.

Crane (US 2013/0335546) discloses a wearable head-mounted device 602 (i.e. wireless glasses with display 604) for wirelessly receiving and displaying GPS navigation content data from a smartphone 608 as shown in Figure 6 in view of paragraphs[0036-0044]. Also recognizes that the wearable head-mounted device may have plural processors 910 and plural wireless communication antennas 902/908 as shown in Figure 9 in view of paragraphs[0059-0065]. Note: Crane remains silent to power management using the plural processors/wireless antennas with respect to streaming GPS navigation content data.

Yoshizawa (US 2015/0103235) discloses a first wireless device and second wireless device, each having a low power mode that uses low power processing and a normal “high” power mode that uses high power processing (Fig.1: first & second devices 1 & 2 have respective processors 21 & 11/12 and respective wireless communications circuitry 25 & 16). These devices 1 & 2 can be a smart phone and/or be a wearable device as stated in paragraphs[0107-0108]. Both wireless devices can operate in a low-power mode setting their communication radios 16/25 to low-power “sniff” modes checking for a transmission update as stated in paragraphs[0050-0051]. Connection established by Bluetooth pairing per paragraph[0036] and both device can wirelessly transmit/receive communication per paragraph[0018], wherein each device can wait for the other device using “request and send notifications” before activating higher-power modes such as stated in paragraphs[0027, 0102-0105]. Figure 5: low power mode: not using state where device 2 is waiting to receive image data for display 22.

Siann (US 2010/0141762) discloses a first wireless device and second wireless device, each having a low speed controller 712 and a high speed controller 708 per paragraphs[0201-0203, 0210]. Teaches multiple processors where each process can have its own processor per paragraphs[0211-0213]. Teaches a power saver wireless device initially operates in a low processing/low power mode and uses the low-bandwidth radio to listen for an input control, command, or instruction as stated in paragraphs[0089, 0168, 0191] and activates the wireless device into a higher power mode with high powered radio for performing a command and then resumes a low power mode (shut down/stand-by mode) per paragraphs[0023, 0139-0140, 0144, 0146, 0150, 0153]

John Archibald (US 2014/0368688) discloses wireless glasses for displaying content to a user and further teaches using power management processors to conserve power. See Figure 12: wireless glasses 1200-3 having displays 1220 and camera 1210-5 as stated in paragraphs[0146 and 0148]. Power management using low and high power processors as stated in paragraphs[0115, 0119, 0131,0136]).

Park (US 2009/0251558) discloses a camera having GPS power-save modes associated with navigation. See paragraphs[0046-0069].

Chi (US 8,898,496) discloses power management glasses having a display and GPS in general. See Figures 9A-9B. See col.3, line 34 through col.4, line 35.






Reason for Allowance
In view of the approved terminal disclaimer AND upon further consideration and updated prior art search in response to the amendment/arguments (filed on 10/25/2021), Applicant’s amended independent claims (1, 16 & 18) now overcome the prior art of record. Thus, Examiner has determined that Applicant’s claimed invention is now allowable.
Applicant’s claimed invention (Figures 1 & 2) is in the related field of power management AND wireless communications between a wearable display device (i.e. glasses 31/210) and a client device (i.e. smart-phone 200) in which content data may be transferred for display in general. These related features are also known in the prior art as discussed by “Closest/Related Prior Art” (see above) and prior art cited in PTO-892.
However, the prior art, taken alone or in reasonable combination, does not teach the entirety of the power management wireless communications between two devices (e.g. first & second devices) per Applicant’s claimed limitations (with emphasis in bold): 
“A first device comprising: 
wherein the lower-powered processing circuitry configured to: 
receive, from the second device via the lower-power wireless connection using the first wireless circuitry, an instruction to display content data on the first device; and initiate booting of the higher-powered processing circuitry in response to the instruction from the second device; 
wherein the higher-powered processing circuitry is configured to: 
power on the second wireless circuitry, establish a higher-power wireless connection using the second wireless circuitry with the second device, and receive the content data from the second device using the higher-power wireless connection; access first location data; in response to the first location data indicating the content data is to be displayed, accessing the content data, powering on the display screen, displaying the content data on the display screen, and accessing second location data; and in response to the second location data indicating that a display period is completed, causing the display screen to be turned off”. 
Support for these features can be appreciated over Applicant’s publication specification disclosed in Figures 1 & 2 (structural configuration) and Fig. 8 (method flowchart).
For above reasons, claims 1, 4, 6-10, 12-16, 18 and 20 are now allowed.

	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes (with emphasis in bold): 
“A first device comprising: 
wherein the lower-powered processing circuitry configured to: 
receive, from the second device via the lower-power wireless connection using the first wireless circuitry, an instruction to display content data on the first device; 
and initiate booting of the higher-powered processing circuitry in response to the instruction from the second device; 
wherein the higher-powered processing circuitry is configured to: 
power on the second wireless circuitry, establish a higher-power wireless connection using the second wireless circuitry with the second device, and receive the content data from the second device using the higher-power wireless connection; 
access first location data; in response to the first location data indicating the content data is to be displayed, accessing the content data, powering on the display screen, displaying the content data on the display screen, and accessing second location data; and in response to the second location data indicating that a display period is completed, causing the display screen to be turned off”.
Claims 4, 6-10 and 12-15 are allowed for depending from allowable claim 1.
	Regarding independent claim 16, a method performed on a first wireless device, comprises similar allowable limitations recited in claim 1 and therefore is allowable.
Regarding independent claim 18, a non-transitory machine-readable medium comprising non-transitory machine-readable instructions for performing operations on a first wireless device, comprises similar allowable limitations recited in claim 1 and therefore is allowable.
Claim 20 is allowed for depending from allowable claim 18.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/JASON A FLOHRE/Primary Examiner, Art Unit 2696